Case: 13-40636      Document: 00512599664         Page: 1    Date Filed: 04/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 13-40636                              FILED
                                  Summary Calendar                        April 17, 2014
                                                                         Lyle W. Cayce
                                                                              Clerk
CHRISTOPHER BLACKWELL,

                                                 Plaintiff-Appellant

v.

TROY G. FOX, Parole Commissioner; JAMES HENSARLING, Parole
Commissioner; MANDATORY SUPERVISION BOARD MEMBERS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:13-CV-297


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Christopher Blackwell, Texas prisoner # 1757862, appeals the dismissal
of his 42 U.S.C. § 1983 complaint for failure to state a claim upon which relief
can be granted. The district court concluded that Blackwell’s claim that he
was unconstitutionally denied release to mandatory supervision was barred by
Heck v. Humphrey, 512 U.S. 477 (1994). Blackwell has failed to assign as error



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40636    Document: 00512599664     Page: 2    Date Filed: 04/17/2014


                                 No. 13-40636

or brief the basis of the district court’s dismissal. As such, he has abandoned
review of the dismissal of his complaint for failure to state a claim. See Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty.,
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      AFFIRMED; MOTION TO FILE SUPPLEMENTAL BRIEF GRANTED.




                                       2